Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cara L. Crowley-Weber on 7/8/2022.

12.	(currently amended) The conjugate of claim 11, wherein the antibody or antigen-binding fragment thereof is covalently bonded to the chelating moiety, L, of formula (A):
-L-MZ
(A)
wherein M is the positron emitter; and z
15.	(currently amended) The conjugate of claim 12, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and wherein Zr is the positron emitter Zr89.
21.	(currently amended) A method for treating a subject having a solid tumor with anti-tumor therapy comprising: 
(a) determining whether the solid tumor comprises CD8 positive T-cells comprising administering a radiolabeled antibody conjugate to the tissue; and
visualizing CD8 expression by positron emission tomography (PET) imaging; 
wherein the radiolabeled antibody conjugate comprises an antibody or fragment thereof comprising a heavy chain complementarity determining region (HCDR)1 comprising the amino acid sequence of SEQ ID NO: 4; an HCDR2 comprising the amino acid sequence of SEQ ID NO: 6; an HCDR3 comprising the amino acid sequence of SEQ ID NO: 8; a light chain complementarity determining region (LCDR)1 comprising the amino acid sequence of SEQ ID NO: 12; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 14; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 16; and
(b) if the tumor comprises CD8 positive T-cells, administering one or more doses of the anti-tumor therapy to the subject, 
wherein the presence of CD8 positive T-cells in the tumor indicates the responsiveness of the tumor to treatment with the anti-tumor therapy. 
28.	(currently amended) The method of claim 21 further comprising: 
(c) repeating step (a) after treating the subject with at least one dose of the anti-tumor therapy; and wherein an increase from the baseline in the area of localization of the radiolabeled antibody conjugate in the tumor indicates efficacy of the anti-tumor therapy. 

The following is an examiner’s statement of reasons for allowance:
A search of the prior art failed to uncover a reference that teaches either (1) an anti-CD8 antibody, or fragment thereof, with the required CDR’s, as recited by the instant claims, or (2) a reason to modify a known antibody, or fragment thereof, in a manner providing the instant anti-CD8 antibody with the required CDR’s.
Any double patenting issues over U.S. Patent No. 10,730,944, issued from the parent application, are mute in view of the Terminal Disclaimer filed in connection with this patent. 
The above amendments corrects claim formatting and antecedent basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642